                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

  CENTRAL STATES, SOUTHEAST AND                )
  SOUTHWEST AREAS PENSION FUND;                )
  CENTRAL STATES, SOUTHEAST AND                )
  SOUTHWEST AREAS HEALTH AND                   )     Case No. 18 C 2372
  WELFARE FUND; and ARTHUR H.                  )
  BUNTE, JR., as Trustee,                      )     Judge Virginia M. Kendall
                                               )
               Plaintiffs,                     )
                                               )
          v.                                   )
                                               )
  RAIL TERMINAL SERVICES LLC, a
                                               )
  Delaware limited liability company,
                                               )
               Defendant.                      )
                                               )

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Central States, Southeast and Southwest Areas Pension Fund

(“Pension Fund”), Central States, Southeast and Southwest Areas Health and

Welfare Fund (“Health Fund”), and Arthur Bunte, as trustee of the Funds, bring this

action for unpaid contributions against Rail Terminal Services LLC (“Rail Terminal”)

under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

1132. Counts I and II of the Complaint seek delinquent contributions owed by Rail

Terminal stemming from a dispute of whether and when Rail Terminal withdrew

from the Funds, while Count III pursues additional contributions following an audit

of Rail Terminal records. The parties filed Cross-Motions for Summary Judgment

(Dkts. 28, 37) and the Court heard oral argument on the Motions. (Dkt. 62). Plaintiffs


                                    Page 1 of 13
seek summary judgment on Count I, or alternatively on Count II of their Complaint,

but do not move on Count III. Rail Terminal argues for summary judgment on the

merits of Counts I and II and a dismissal of Count III as premature. For the reasons

stated within, the parties’ Motions for Summary Judgment are denied and Plaintiffs’

claims are dismissed without prejudice pending the conclusion of related alternative

dispute resolution regarding withdrawal liability.

                                    BACKGROUND

       The following facts are not in dispute. Defendant Rail Terminal is a shipping

logistics company that employs hundreds of unionized workers, including members

of Teamsters Local 745 in Mesquite, Texas. (Dkt. 40, ¶¶ 3-4). On May 1, 2014, Rail

Terminal and Local 745 entered into a collective bargaining agreement (“CBA”)

whereby Rail Terminal would make contributions to the Pension Fund on behalf of

the Local 745 members. (Dkt. 49, ¶ 8). The CBA provided that the agreement would

be effective from April 1, 2013 until March 31, 2017, continuing on a year to year

basis “unless written notice of desire to cancel or terminate the Agreement is served

by either party upon the either [sic] at least sixty (60) days prior to date of expiration.”

(Id. at ¶ 9). When notice of cancellation or termination is not served, and the parties

instead wish to negotiate revisions, “either party may serve upon the other a notice

at least sixty (60) days prior to March 31, 2017.” (Id. at ¶ 10). In the event the parties

inadvertently failed to provide timely notice of modification or termination, “the

expiration date of [the CBA] shall be in the sixty-first (61) day following such notice.”

(Dkt. 40, ¶ 8). Also on May 1, 2014, Rail Terminal and Local 745 entered into a



                                       Page 2 of 13
participation agreement which established the terms of Rail Terminal’s participation

in the Pension Fund and subjected them to the terms of the Pension Fund’s Trust

Agreement. (Dkt. 49, ¶¶ 11-12).

      On December 2, 2016, Local 745 sent Rail Terminal a letter expressing a desire

“to negotiate terms of employment, conditions of employment, benefits, wages and

any other items that become an issue in negotiations.” (Id. at ¶ 21). The letter also

stated that Local 745 “does not wish to terminate the present agreement until such

time as a new agreement is reached and agreed upon by the parties or until such time

as the parties reach an impasse in the negotiations.” (Id.). Local 745 also sent notice

to Rail Terminal and the Federal Mediation & Conciliation Service stating, “that

written notice of proposed termination or modification of the existing collective

bargaining contract was served upon the other party to this contract.” (Dkt. 40, ¶

10). A Pension Fund representative emailed Rail Terminal on January 11, 2017

directing counsel for Rail Terminal to contact a Pension Fund manager “regarding

Rail Terminal’s intent to withdraw and discussions regarding a settlement.” (Dkt.

56, ¶ 1). On January 25, 2017, Rail Terminal declared an impasse in its CBA

negotiations with Local 745. (Dkt. 40, ¶ 12). Around this time, Rail Terminal asked

Pension Fund representatives to provide Rail Terminal with procedures governing

withdrawal liability obligations. (Id. at ¶ 14; Dkt. 56, ¶ 3).

      Negotiations between Rail Terminal and Local 745 regarding the CBA

eventually resumed. (Id. at ¶ 15). Rail Terminal and Local 745 entered into a Letter

of Understanding on March 31, 2017. (Dkt. 49, ¶ 27). The Letter of Understanding



                                      Page 3 of 13
stated that “[Rail Terminal and Local 745] agreed to stop requiring contributions to

the ‘Central States Pension Fund’ and any continuance of contributions, and agreed

for [Rail Terminal] to stop participating in the ‘Central States Pension Fund.’” (Dkt.

1-3). The Letter of Understanding was signed on March 31, 2017, but was “contingent

on the ratification of the complete Collective Bargaining Agreement” and “[i]n the

event the CBA is not ratified by the membership, this agreement is null and void.”

(Id.). Rail Terminal stopped making contributions to the Pension Fund after March

31, 2017. (Dkt. 40, ¶ 19). Local 745’s members voted to ratify the new CBA in early

April of 2017. (Dkt. 49, ¶ 28). The Pension Fund received a copy of the signed Letter

of Understanding by May 15, 2017. (Dkt. 56, ¶ 8). The new CBA was signed and

fully executed on June 7, 2017. (Dkt. 40, ¶ 20). A copy of this signed CBA was

received by the Pension Fund on June 9, 2017. (Dkt. 49, ¶ 30). After the Pension

Fund received the executed CBA, it informed Rail Terminal that its obligation to

contribute to the Pension Fund continued until March 31, 2018, due to insufficient

notice of termination. (Dkt. 40, ¶ 21). In the alternative, the Pension Fund asserted

that Rail Terminal owed contributions through June 9, 2017, the date the Pension

Fund received the executed CBA. (Id.).     Rail Terminal then filed a grievance with

Local 745 to determine whether Rail Terminal was required to make contributions to

the Pension Fund after March 31, 2017. (Id. at ¶ 22).

      In November of 2018, the Pension Fund sent Rail Terminal a withdrawal

liability demand asserting that Rail Terminal owed $42,921,389.83 in withdrawal

liability based on contributions owed for the 2017 calendar year. (Dkt. 56, ¶ 15).



                                    Page 4 of 13
Included in the demand was a copy of the Pension Fund’s withdrawal dispute

resolution rules which prescribes that:

      [a]ny dispute concerning whether a complete or partial withdrawal has
      occurred … will be resolved in the following manner: First an employer
      may request that the Central States Pension Fund review the dispute;
      second, if the Central States Pension Fund’s review of the dispute does
      not satisfy the employer, the employer may initiate arbitration of the
      dispute; third, following arbitration, either the employer or the Central
      States Pension Fund may initiate federal litigation…

(Id. at ¶ 16). On February 15, 2019, Rail Terminal informed the Court that the

dispute resolution process listed above had begun. (Dkt. 64).

                                LEGAL STANDARD

      Summary judgment is proper where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). Courts will “construe all factual disputes and draw all reasonable inferences

in favor of…the non-moving party.” Cole v. Bd. of Trustees of N. Ill. Univ., 838 F.3d

888, 895 (7th Cir. 2016), cert. denied, 137 S. Ct. 1614, 197 L. Ed. 2d 708 (2017). In

order to defeat the moving party’s showing that a trial is not necessary, the non-

moving party bears the burden of persuasion to “’make a showing sufficient to

establish the existence of an element essential to that party’s case.’” Modrowski v.

Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). The party opposing summary judgment “must do more than

simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“The mere existence of a scintilla of evidence in support of the [nonmoving party’s]



                                     Page 5 of 13
position will be insufficient; there must be evidence on which the jury could

reasonably find for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986). The Court “limit[s] its analysis of the facts on summary judgment to evidence

that is properly identified and supported in the parties’ [Local Rule 56.1] statement.”

Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir. 2000).

Where a proposed statement of fact is supported by the record and not adequately

rebutted, the Court will accept that statement as true for purposes of summary

judgment. An adequate rebuttal requires a citation to specific support in the record;

an unsubstantiated denial is not adequate. See Anderson, 477 U.S. at 248; Drake v.

Minnesota Mining & Mfg. Co., 134 F.3d 878, 887 (7th Cir. 1998) (“Rule 56 demands

something more specific than the bald assertion of the general truth of a particular

matter, rather it requires affidavits that cite specific concrete facts establishing the

existence of the truth of the matter asserted.”) (internal quotations omitted).

                                    DISCUSSION

I. Characterization of Plaintiffs’ claims and the Court’s jurisdiction

      As a preliminary matter, the Court must first assess whether it has jurisdiction

to rule on Plaintiffs’ claims. “The district courts of the United States, as we have said

many times, are ‘courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute.’” Exxon Mobil Corp. v. Allapattah Services,

Inc., 545 U.S. 546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. of America,

511 U.S. 375, 377 (1994)). Generally, ERISA and the MPPAA reflect a “strong

preference for arbitration” over litigation. Rootberg v. Central States, Southeast and



                                      Page 6 of 13
Southwest Areas Pension Fund, 856 F.2d 796, 801 (7th Cir. 1988). Here, Plaintiffs

argue that this Court has exclusive jurisdiction under 29 U.S.C. § 1132(e)(1), which

governs when a party is seeking delinquent contributions. To the contrary, Rail

Terminal characterizes this action as one involving withdrawal liability and therefore

subject to mandatory arbitration. See 29 U.S.C. §§ 1381, 1401.

       Plaintiffs’ Complaint certainly purports to proceed under a theory of

delinquent and unpaid contributions, but when undertaking more than a cursory

review of the pleadings it becomes evident that the dispute is centered on Rail

Terminal’s withdrawal liability. Indeed, the Complaint seems to contemplate this

fact by pleading Count II in the alternative. Count II seeks contributions, not for

another year, but only for the period of time between the alleged renewal of the

preexisting CBA and the day the Pension Fund received an executed copy of the new

CBA.   No amount of artful pleading should be able to recharacterize the relief

Plaintiffs truly seek. See Jass v. Prudential Health Care Plan, Inc., 88 F.3d 1482,

1491 (7th Cir. 1996); see also Leu v. Norfolk & W. Ry. Co., 820 F.2d 825, 830-31 (7th

Cir. 1987) (“Appellants cannot, through ‘artful pleading,’ disguise claims that are

within the jurisdictional scope of the RLA … The courts have correctly viewed such

attempts as ‘end runs around the Railway Labor Act’s policy of channeling

employment disputes to arbitration.’”) (internal citations and parentheticals

omitted).   As with Leu, the Court here views the operative Complaint as a

mischaracterization of the actual relief sought. Though facially the Complaint is

styled as seeking delinquent contribution claims, ruling on Counts I and II would



                                    Page 7 of 13
make it inescapable that the Court would have to determine whether and when Rail

Terminal withdrew from the Pension Fund. See e.g., Cent. States Se. & Sw. Areas

Pension Fund v. Metcalf Moving & Storage Co., 1996 WL 341405, at *3 (N.D. Ill. June

18, 1996) (holding that the presented contribution and withdrawal questions, while

in theory separate and distinct, had no practical difference and “[b]oth revolve[d]

around a single question”). Such a ruling would be inappropriate and inconsistent

with statutory mandates and governing precedent.              Therefore, the Court

recharacterizes Counts I and II as claims seeking withdrawal liability and addresses

them accordingly.

      29 U.S.C. § 1381 governs an employer’s withdrawal liability in the event of a

complete or partial withdrawal. And § 1401 unequivocally states that “[a]ny dispute

between an employer and the plan sponsor of a multiemployer plan concerning a

determination made under sections 1381 through 1399 of this title shall be resolved

through arbitration.” What is more, the Pension Fund’s own policies delineate that

withdrawal disputes should be resolved through arbitration procedures. (Dkt. 56, ¶

16). There is little question that “[t]he dispute over the withdrawal date was clearly

subject to the MPPAA’s mandatory arbitration provisions.”        Robbins v. Admiral

Merchants Motor Freight, Inc., 846 F.2d 1054, 1057 (7th Cir. 1988); see also Cent.

States, Se. & Sw. Areas Pension Fund v. Bomar Nat., Inc., 253 F.3d 1011, 1014 (7th

Cir. 2001); Robbins v. Lady Baltimore Foods, Inc., 868 F.2d 258, 264 (7th Cir. 1989)

(“[T]he question of an employer’s withdrawal date from a pension fund is one which

is subject to mandatory arbitration under 29 U.S.C. § 1401(a)(1).”); Trustees of the



                                    Page 8 of 13
Suburban Teamsters of N. Illinois Pension Fund v. Nagel Trucking & Materials, Inc.,

2011 WL 6792767, at *4 (N.D. Ill. Dec. 22, 2011) (“[T]he parties dispute the date of

Nagel’s withdrawal from the Fund. This dispute is governed by §§ 1383 and 1392,

which are expressly included among the sections for which arbitration is required. …

Thus, the plain language of § 1401(a) requires that the arbitrator, not this Court,

determine Nagel’s date of withdrawal.”). Even the seemingly innocent threshold

proposition of determining whether Rail Terminal withdrew from the Funds would

be improper. Tsareff v. ManWeb Servs., Inc., 794 F.3d 841, 849-50 (7th Cir. 2015)

(endorsing the proposition that the question of whether or not an employer withdrew

from a plan is a question reserved solely for an arbitrator).

      Having determined that arbitration is the proper course for this matter to

proceed, Plaintiffs posit that Rail Terminal has waived its right to arbitration by

participating in the present litigation. See (Dkt. 50, 12-15). In support of this

proposition, Plaintiffs rely on Cabinetree of Wis., Inc. v. Kraftmade Cabinetry, Inc. 50

F.3d 388, 390 (7th Cir. 1995). There, the court upheld the district court’s decision

that proceeding in federal litigation waived defendant’s right to arbitrate the matter.

Importantly, the arbitration in Cabinetree was a creature of a private contract

between the parties and not granted by statute. 50 F.3d at 389. This distinction is

meaningful, whereas here, the right to arbitrate is the result of a statutory scheme

exhibiting a strong preference, and indeed a mandate, that certain claims be

submitted to arbitration. Several additional factors undercut Plaintiffs’ argument.

First, Rail Terminal did not initiate this litigation. In fact, Rail Terminal originally



                                     Page 9 of 13
sought resolution of this dispute through contractually prescribed alternative dispute

resolution. (Dkt. 40, ¶ 22). “[N]othing prevents a defendant from filing an answer

that demands arbitration and offers other reasons why plaintiffs should not receive

judicial relief.” Cent. Illinois Carpenters Health & Welfare Tr. Fund v. Con-Tech

Carpentry, LLC, 806 F.3d 935, 938 (7th Cir. 2015).

      Additionally, contrary to Plaintiffs’ claims, Rail Terminal did not raise the

issue of jurisdiction and arbitration for the first time in their Response/Reply brief.

As an affirmative defense in its Answer to the Complaint, Rail Terminal stated that

“Plaintiffs’ claims are subject to, and should be dismissed in favor of, an alternative

dispute process including arbitration, which process began before Plaintiffs initiated

the instant litigation.” (Dkt. 16); see e.g., Cent. States, Se. & Sw. Areas Pension Fund

v. Goggin Truck Line, Inc., 140 F.R.D. 362, 367 (N.D. Ill. Dec. 30, 1991) (“Ordinarily,

raising the issue of ADR in an answer is sufficient to preserve the defense.”). Again,

on June 11, 2018, Rail Terminal contested jurisdiction in the parties’ Joint Status

Report. (Dkt. 19). This view was restated in its Responses to Plaintiffs’ Statement

of Undisputed Material Facts. (Dkt. 49, 4-5) (“RTS disputes that this Court is the

appropriate forum for this dispute. [Plaintiffs’] claims turn on when RTS withdrew

from the [Pension Fund.] …arbitration is the appropriate forum for disputes

regarding a pension plan’s determination of an employer’s withdrawal date.”).

      Finally, Rail Terminal has not wholly abandoned its rights to arbitrate the

issue, but instead has timely initiated the alternative dispute resolution process.

(Dkt. 64).   In response, Plaintiffs do not argue that this conduct was untimely.



                                     Page 10 of 13
Instead, Plaintiffs rely on their position that the issues in this litigation relate to

unpaid contributions (Dkt. 65), a position which was discarded above. Even if it could

be said that Rail Terminal’s initiation of arbitral procedures was untimely, the

doctrine of equitable tolling would extend the time period for seeking arbitration. See

Trustees of Chicago Truck Drivers, Helpers & Warehouse Workers Union (Indep.)

Pension Fund v. Cent. Transp., Inc., 888 F.2d 1161 (7th Cir. 1989). Given the strong

preference for arbitration over litigation present in the MPPAA, the Court finds that

Rail Terminal has fallen far short of waiving its right to arbitrate the present dispute.

      Finally, Rail Terminal asks for its fees and costs in defending this action due

to the alleged bad faith of Plaintiffs. 29 U.S.C. § 1451(e) provides for fees only to the

prevailing party and § 1132(g) provides the Court with the discretion to award

reasonable fees to either party. Rail Terminal’s request is denied. Plaintiffs’ claims,

though mischaracterized, were not made in bad faith and Rail Terminal provides no

other specific justification for such an award.

II. Validity of the new collective bargaining agreement

      While the Court is not able to rule on whether Rail Terminal withdrew from

the Funds and, if so, when that withdrawal took place, issues concerning contract

formation fall squarely within the Court’s authority. Janiga v. Questar Capital Corp.,

615 F.3d 735, 741-42 (7th Cir. 2010). At a bare minimum, the parties agree that the

Court can determine whether and when Rail Terminal and Local 745 entered into a

new collective bargaining agreement as a matter of law. (Dkt. 66). As foreshadowed

earlier, making such a determination inherently presents problematic questions of



                                     Page 11 of 13
this Court’s jurisdictions as issues regarding the CBA, Rail Terminal’s withdrawal,

and what remaining contributions are owed, are inextricably interwoven. However,

the Court need not wade into those murky waters as the parties, despite devoting

significant attention to the topic, agree as to when the new CBA was executed. It is

undisputed that the Letter of Understanding between Rail Terminal and Local 745,

which eliminated Rail Terminal’s contribution obligations was signed on March 31,

2017. (Dkt. 49, ¶ 27). Crucially, the agreement was contingent on approval by the

Local 745 members. (Dkt. 1-3); Granite Rock Co. v. International Broth. of Teamsters,

561 U.S. 287, 304 (2010) (“…the date on which an agreement was ratified determines

the date the agreement was formed…”). Local 745 ratified the CBA in early April

2017 and this new CBA was signed and fully executed on June 7, 2017. (Dkt. 49, ¶

28); (Dkt. 40, ¶ 20). While there is no dispute that Rail Terminal and Local 745

entered into a new and valid CBA that did not require Rail terminal to contribute to

the Pension Fund, the Court cannot and does not opine on the significance of this

agreement in relation to its effect on withdrawal from the Funds.

III. Additional contributions sought in Count III

      Count III suffers the same fate as the previous counts. Following Plaintiffs’

audit of Rail Terminal, Count III seeks additional contributions that were allegedly

not made dating back to December 2014. Again, instead of being the straightforward

delinquent contribution claim that Plaintiffs characterize it as, Count III seeks

recovery for contributions due during the disputed time frame when Rail Terminal

may have already withdrawn from the Funds. (Dkt. 1, ¶ 64-66, 69). Additionally,



                                   Page 12 of 13
Plaintiffs represent that the period of time being audited has been further extended—

the results of which are not before the Court at this time. (Dkt. 49, ¶ 29). As a result

of the ongoing audit and genuine disputes of material fact regarding the amount owed

and appropriate timeframe, Count III is not ripe for summary judgment.             Rail

Terminal’s Motion for Summary Judgment on Count III is denied.

                                   CONCLUSION

      For the reasons stated within, the parties’ Cross-Motions for Summary

Judgment are denied.      Plaintiffs’ delinquent contribution claims are dismissed

without prejudice pending the resolution of the withdrawal liability questions in the

proper forum—arbitration.




                                        ____________________________________
                                        Virginia M. Kendall
                                        United States District Judge
Date: May 31, 2019




                                     Page 13 of 13
